Exhibit 10.1

[Nonstatutory] Stock Option

Granted Under pSivida Corp. 2008 Incentive Plan

 

1. Grant of Option.

This certificate evidences a [nonstatutory] stock option (this “Stock Option”)
granted by pSivida Corp., a Delaware corporation (the “Company”), on
[            ] (the “Date of Grant”) to [            ] (the “Participant”)
pursuant to the Company’s 2008 Incentive Plan (as from time to time in effect,
the “Plan”). Under this Stock Option, the Participant may purchase, in whole or
in part, on the terms herein provided, a total of [            ] shares of
common stock of the Company (the “Shares”) at $[            ] per Share, which
is not less than the fair market value of a Share on the Date of Grant. The
latest date on which this Stock Option, or any part thereof, may be exercised is
[            ] (the “Final Exercise Date”). The Stock Option evidenced by this
certificate [is/is not] intended to be, and is hereby designated, a nonstatutory
option, meaning an option that [does/does not] qualify as an incentive stock
option as defined in section 422 of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”).

 

2. Vesting.

 

  (a) During Participant’s Service on the Board. [            ]

 

  (b) Termination of Participant’s service on the Board. [            ]

 

  (c) Change of Control. [            ]

 

  (d) [            ]

 

3. Exercise of Stock Option.

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this certificate and payment
in full as provided in the Plan. Subject to the further terms and conditions
provided in the Plan, the purchase price may be paid as follows: (i) by delivery
of cash or check acceptable to the Administrator; or (ii) through a
broker-assisted exercise program acceptable to the Administrator; or (iii) by
any other means acceptable to the Administrator, or (iv) by any combination of
the foregoing means of exercise. In the event that this Stock Option is
exercised by an Option Holder other than the Participant, the Company will be
under no obligation to deliver Shares hereunder unless and until it is satisfied
as to the authority of the Option Holder to exercise this Stock Option.

 

-1-



--------------------------------------------------------------------------------

4. Withholding.

Except as otherwise determined by the Administrator, this Stock Option may not
be exercised unless the person exercising this Stock Option timely remits to the
Company, in cash, all amounts required to be withheld upon exercise (all as
determined by the Administrator) or makes other arrangements satisfactory to the
Administrator for the payment of such taxes.

 

5. Nontransferability of Stock Option.

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 

6. Provisions of the Plan.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
accepting this Stock Option, the Participant agrees to be bound by the terms of
the Plan and this certificate. All initially capitalized terms used herein will
have the meaning specified in the Plan, unless another meaning is specified
herein.

 

7. Other Agreements.

The Company and Participant agree, in consideration of the grant of this Stock
Option, and other good and valuable consideration, the receipt of which is
mutually acknowledged, that the provisions of Section 2 shall supersede the
provisions of any other agreement between the Company and Participant regarding
the vesting and exercise of this Stock Option.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

pSivida Corp.

By

 

 

Dated: [                    ]

 

Acknowledged and agreed:

 

[Name of Participant]

Dated: [                    ]

 

-2-